           Case 1:20-cv-02625-LGS Document 167 Filed 12/28/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 SCOTT POWERS,                                                 :
                                          Plaintiff,           :
                                                               :   20 Civ. 2625 (LGS)
 -against-                                                     :
                                                               :        ORDER
 MEMORIAL SLOAN KETTERING CANCER :
 CENTER, et al.,                                               :
                                          Defendants.          :
 ------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 17, 2020, the parties jointly filed a letter requesting an

extension of the time to complete expert discovery. The letter states that the first date on which

Plaintiff’s expert, Dr. Davidson, is available is February 10, 2021. Dkt. No. 151.

        WHEREAS, on December 18, 2020, the Court issued an Order extending expert

discovery to February 28, 2021, and stating that “[a]bsent extraordinary circumstances, no further

extensions will be granted.” Dkt. No. 154.

        WHEREAS, on December 21, 2020, Defendants filed a pre-motion letter requesting that

the Court provide guidance as to the order of expert depositions. Dkt. No. 158.

        WHEREAS, on December 22, 2020, the Court issued an Order directing the parties to

schedule the depositions of Defendants’ expert witnesses after the deposition of Dr. Davidson

“[b]ecause Plaintiff bears the burden of proof and Defendants’ experts may rebut testimony

Plaintiff’s experts provide during a deposition.” Dkt. No. 160.

        WHEREAS, on December 23, 2020, Plaintiff filed a motion for reconsideration (Dkt. No.

163) and on December 24, 2020, filed a new motion for reconsideration (the “Motion”),

indicating the December 23, 2020, motion for reconsideration is a “mistakenly filed [] earlier

draft” (Dkt. No. 166).

        WHEREAS, the Motion contends that Defendants’ December 21, 2020, pre-motion letter
           Case 1:20-cv-02625-LGS Document 167 Filed 12/28/20 Page 2 of 3


misquotes the Court’s December 18, 2020. Dkt. No. 166.

       WHEREAS, the disputed quotation in Defendants’ December 21, 2020, pre-motion letter,

is a quotation of text the Court underlined in the December 18, 2020, Order. See Dkt. Nos. 154

and 158.

       WHEREAS, the Motion requests a 30-day extension of the deadline to complete expert

discovery, on the ground that “[i]t is unfair and unreasonable to require Plaintiffs to wait until the

last eleven business days of February to complete six defense expert witness depositions that had

been tendered, scheduled, noticed, and subpoenaed for deposition over a four-week period in

January.” Id.

       WHEREAS, “[a] motion for reconsideration should be granted only when the [party

seeking reconsideration] identifies an intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent manifest injustice.” Kolel Beth

Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (internal

quotation marks omitted). The standard “is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or data that the court overlooked.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal

quotation marks omitted). A motion for reconsideration is “not a vehicle for relitigating old

issues, presenting the case under new theories, securing a rehearing on the merits, or otherwise

taking a second bite at the apple.” Id. (internal quotation marks omitted). The decision to grant

or deny a motion for reconsideration rests within “the sound discretion of the district court.” See

Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (internal quotation marks omitted); accord

Strougo v. Barclays PLC, 334 F. Supp. 3d 591, 595 (S.D.N.Y. 2018). It is hereby

       ORDERED that, Plaintiff’s motion for reconsideration is DENIED. Defendant has not

identified “an intervening change of controlling law, the availability of new evidence, or the need
         Case 1:20-cv-02625-LGS Document 167 Filed 12/28/20 Page 3 of 3


to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, 729

F.3d at 104. The Court issued the December 22, 2020, Order directing the parties to schedule the

depositions of Defendants’ expert witnesses after the deposition of Dr. Davidson “[b]ecause

Plaintiff bears the burden of proof and Defendants’ experts may rebut testimony Plaintiff’s

experts provide during a deposition.” Dkt. No. 160. It is further

       ORDERED that, Plaintiff’s request for a 30-day extension of the time to complete expert

discovery is DENIED. Plaintiff has not provided a compelling reason as to why it is not possible

to complete six depositions between February 11, 2021, and February 28, 2021.

       The Clerk of Court is respectfully directed to close the motions at Docket Nos. 163 and

166.



Dated: December 28, 2020
       New York, New York
